Citation Nr: 0324377	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for eye disability.

2.  Entitlement to service connection for leg and knee 
disabilities.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability of the spine.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
arm disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fusion of the proximal 
interphalangeal joint of the left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from May 1942 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in July 2000, a statement of the case was issued in August 
2000, and a substantive appeal was received in September 
2000.  The veteran testified at a Board hearing at the RO in 
June 2001.  In January 2002, the Board remanded the claim of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left arm 
disability along with the claim of entitlement to an 
evaluation in excess of 10 percent for service-connected 
residuals of a fusion of the proximal interphalangeal joint 
of the left middle finger to the RO for additional 
development.  The Board also upheld the RO's denial of the 
veteran's remaining claims.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court). In March 2003, the Court vacated the Board's 
January 2002 decision to the extent it denied the claims 
based on eye disability and leg and knee disabilities, and to 
the extent it denied the request to reopen the spinal 
disability claim.  It appears that the RO is still in the 
process of developing those issues remanded by the Board in 
January 2002.     


REMAND

The underlying basis for the March 2003 Court Order vacating 
the prior Board decision was to cure defects of notice of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and implementing regulations.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In the past, the Board had been attempting to cure such 
notice defects by sending a VCAA notice letter to the 
appellant under 38 C.F.R. § 19.9(a)(2) (2002).  However, this 
regulatory provision was recently in validated in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), 38 C.F.R. § 19.9(a)(2).  Appropriate 
action at the RO level is therefore required to provide 
proper VCAA notice.   

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should complete all actions 
directed by the Board regarding the left 
arm and left middle finger claims which 
were remanded by the Board in January 
2002 (since those remand directives were 
not vacated by the Court and are still 
operative).     

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (as to all issues in 
appellate status) and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (addressing all of 
the issues in appellate status) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



